             Case 1:13-cr-00528-CCB Document 84 Filed 08/10/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                            *
                                                    *
v.                                                  *          Crim. No. CCB-13-528
                                                    *
GARRY DEJESUS ROJAS                                 *
                                                    *
*    *   *    *   *   *   *   *   *   *   *   *   * * *   *   *   *   *   *   *   *   *   *   *   *   *

                                  MEMORANDUM AND ORDER

         Garry Dejesus Rojas filed a motion for appointment of counsel in order to pursue relief

under 18 U.S.C. § 3582(c)(1)(A) (the “compassionate release statute”). (ECF 80). After the

Federal Public Defender indicated it would not be supplementing Rojas’s motion, (ECF 82), the

court issued an Order directing Rojas to send to the court for filing under seal any medical

records or other documentation supporting his assertion that he has underlying medical

conditions. (ECF 83). More than 30 days have passed, and Rojas has not complied.

         Accordingly, Rojas’s motion (ECF 80) is DENIED WITHOUT PREJUDICE.

                         10th day of August, 2020.
         So Ordered this ____


                                                                /S/
                                                  ____________________________
                                                  Catherine C. Blake
                                                  United States District Judge




                                                    1
